Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

The RCE and amended claims filed 09/20/2021 are being considered for examination. Claims 1, 8-9, 11 and 14-15 have been amended. Claims 2 and 12 have not been amended. Claims 3-7, 10, 13, and 16-20 have been previously cancelled. Therefore, Claims 1-2, 8-9, 11-12 and 14-15 are being considered for examination.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharczyk et al. (PG Pub No. US 2001/0050615) in view of Volpe et al. (PG Pub No. US 2009/0166403).

Regarding Claim 1, Kucharczyk et al. discloses a method, by a server, for enabling access to an enclosure, the method comprising (Paragraph 0002, 0007; The present invention relates to a scheme for providing non-permanent use access codes for a locking mechanism as may be employed with secured doors to and/or from buildings, secured access points and/or containers, etc., including secure storage devices for the delivery and pickup of goods and/or other applications/appliances/mechanisms that require security, access code may be issued by a server):
receiving a communication that includes details of an order and a tracking number, wherein the tracking number comprises a plurality of digits, and wherein the order and the tracking number are associated with a package intended for delivery to the enclosure (Paragraph 0036-0039 ,0060, 0045, figure 4A-4C, abstract; Server receives communications of package codes/tracking codes, vendor codes, etc. when a transaction is made and delivery is expected from a local merchant, by entering tracking information (e.g., a package code 59) regarding an item into the server 30 when the access code is issued, the locking device 28 and/or the server 30 may determine not only who/what entered the access code but also information regarding the item that was delivered, when the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of 
extracting the tracking number from the communication (Paragraph 0007, 0036-0039, 0045, 0060-0062, Claim 36; codes may be communicated and carry tracking information and identification information, the access codes themselves could be the tracking numbers (or other identifying criteria) assigned by the delivery service or merchant. Consider, for example, a situation where a storage device owner purchases certain goods from an on-line store and requests delivery. When the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may communicate (e.g., via the Internet or through a wireless and/or wired link) with the access code controller 80 to inform the controller 80 that such tracking number is a valid access code); 
generating an access code, wherein the access code is a portion of the plurality of digits (Paragraph 0007, 0036-0039, 0045, 0060-0062-Claim 36; codes may be communicated and carry tracking information and identification information, the access codes themselves could be the tracking numbers (or other identifying criteria) assigned by the delivery service or merchant. Consider, for example, a situation where a storage device owner purchases certain goods from an on-line store and requests delivery. When the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may communicate (e.g., via the Internet or through a 
programming an access mechanism of the enclosure with the access code, wherein the access mechanism controls access to the enclosure (Paragraph 0007, 0036-0039, 0045, 0060-0062-Claim 36; Consider, for example, a situation where a storage device owner purchases certain goods from an on-line store and requests delivery. When the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may communicate (e.g., via the Internet or through a wireless and/or wired link) with the access code controller 80 to inform the controller 80 that such tracking number is a valid access code. The controller 80 may store the tracking number in memory for later recall/comparison.).  
Kucharczyk et al. does not disclose that the communication that is received is an email message or that the tracking number is extracted from an email message. 
In the same field of enabling access to a secure enclosure for parcel delivery, Volpe et al. discloses a known method comprising: 
receiving an email message that includes details of an order and a tracking number (Paragraph 0035-0036; system configured to receive and analyze email to derive a tracking number), and 
extracting the tracking number from the email message (Paragraph 0035-0036; system configured to receive and analyze email to derive a tracking number). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Kucharczyk et al. to incorporate the teachings of 

Regarding Claim 2, the combination of Kucharczyk et al. and Volpe et al. discloses the method of claim 1,
wherein the access code is the last three or four digits of the tracking number (Paragraph 0038-0039, 0060, figure 4A-4C; the access codes themselves may be the tracking numbers, the access codes may be N-digits long (e.g. 4 digits in one embodiment), tracking information (e.g. package code) may include the designated number of digits and be located anywhere in the code (e.g., beginning, middle or end)).
Kucharczyk et al. does not explicitly disclose that the access code is the last three or four digits of the tracking number, but does disclose embodiments wherein the tracking number may be the access code, an embodiment wherein the access codes may be a specific number of digits long (e.g. 4 digits), and an embodiment wherein the code may be the designated number of digits located in the end of the code. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Kucharczyk et al. to include an access code that consists of the last four digits of the tracking number. Doing so would be a combination of several embodiments of the teachings of Kucharczyk et al. and would be within the scope of the disclosure of Kucharczyk et al. 

Regarding Claim 8, the combination of Kucharczyk et al. and Volpe et al. discloses the method of claim 1,
Wherein the server receives the communication by virtue of it being forwarded from a customer’s account (Paragraph 0036-0039 ,0060, 0045, figure 4A-4C, abstract; Server receives communications of package codes/tracking codes, vendor codes, etc. when a transaction is made and delivery is expected from a local merchant, by entering tracking information (e.g., a package code 59) regarding an item into the server 30 when the access code is issued, the locking device 28 and/or the server 30 may determine not only who/what entered the access code but also information regarding the item that was delivered, when the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may communicate (e.g., via the Internet or through a wireless and/or wired link) with the access code controller, package code/tracking code may include designated number of digits).
Kucharczyk et al. does not disclose that the communication that is received is an email message. 
In the same field of enabling access to a secure enclosure for parcel delivery, Volpe et al. discloses a known method comprising: 
receiving an email message that includes details of an order and a tracking number (Paragraph 0035-0036; system configured to receive and analyze email to derive a tracking number), and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Kucharczyk et al. to incorporate the teachings of 

Regarding Claim 9, the combination of Kucharczyk et al. and Volpe et al. discloses the method of claim 1,
Wherein a delivery agent is instructed by a note to deposit the package into the enclosure and how to derive the access code from the tracking number (Paragraph 0036-0039 ,0060, 0045, 0048; 0060, figures 4A-4C; access codes derived from package/tracking codes, access codes could be tracking numbers themselves, To this point, the use of server 30 as a means for requesting/delivering access codes has been discussed. Server 30 is also capable of operating as a central point of information dispersal. For example, storage device owners may be able to notify merchants and/or couriers that items are available for pick up through the use of server 30. By accessing server 30 (e.g., through the Internet or even by simply pressing a button or other notification mechanism at the storage device/access code entry unit), the owner may be able to complete a Web form (or send another notification message) that requests pick up of a specified item or items at a certain date/time and upon submission of that Web form server 30 may transmit an electronic mail (e-mail) message to the designated courier/merchant along with the necessary access codes).

Apparatus claims (11 and 14-15) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1 and 8-9). Therefore apparatus claims (11 and 14-15) correspond to method claims (1 and 8-9), and are rejected for the same reasons of obviousness as used above.

Apparatus claim (12) is drawn to the apparatus corresponding to the method of using same as claimed in claim (2). Therefore, apparatus claim (12) corresponds to method claim (2), and is rejected for the same reasons of obviousness as used above.

Response to Arguments

Applicant’s arguments and amendments filed 09/20/2021 with respect to the 35 U.S.C. 112(b) rejection of Claims 9 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 9 and 15 have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 102 (a)(2) rejection claim(s) 1, 8-9, 11 and 14-15 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection claim(s) 2 and 12 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached at (571)-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687

/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687